Citation Nr: 1129512	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011; a transcript of which is of record. 

The issue of service connection for an anxiety disorder, secondary to lumbar strain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his case is not ripe for appellate review, as his symptoms have worsened since his last VA examination in May 2008.  The Veteran argues that his symptoms have increased in severity since the time of his last VA examination and therefore, he requires a new examination to determine his current rating.

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorder has worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

The Veteran has also argued that he has broad based central disc herniation at L4-5 with moderate canal stenosis and bilateral foramina narrowing and a broad based central disc herniation or protrusion at L5-S1 with mild canal stenosis and mild bilateral neural foraminal narrowing.  While the RO construed this as a separate claim for service connection and denied service connection for degenerative disc disease and disc herniation of the lumbar spine in a December 2008 rating decision, it is clear that the Veteran is essentially arguing that his claimed disc herniation is part and parcel of his presently service-connected lumbar strain disorder.  

The Court has held that a claim for service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the secretary obtains in support of the claim.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The RO/AMC will therefore consider the Veteran's assertion as to disc herniation upon readjudication of his lumbar strain claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a low back disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC will afford the Veteran the medical examination detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In the examination, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must provide the following information:

a. Report all diagnoses that comprise the Veteran's low back disorder.

b. Report the complete range of motion for the thoracolumbar spine. In providing this objective information, he must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

c. Describe all present neurological manifestations of the Veteran's low back disorder, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities.  If there is sciatica involving the lower extremities, the examiner must opine whether the incomplete paralysis is mild, moderate, moderately severe, or severe.  

d. Clarify whether the Veteran has intervertebral disc syndrome (IVDS); and if so whether such IVDS was caused or aggravated (i.e., worsened) by the presently service-connected lumbar strain; and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

f. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination-to determine the current severity of the Veteran's lumbar spine disability and its impact on his social and occupational functioning and activities of daily living.

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of entitlement to a rating in excess of 10 percent for the Veteran's low back disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

